March 6, 2013 Via: First Class Mail and EDGAR Securities and Exchange Commission Division of Corporate Finance Mail Stop 7010 treet, NE Washington, D.C.20549 Attention:Ms. Tia Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining Re: Responses to the Securities and Exchange Commission Staff Comments dated February 22, 2013, regarding Uranerz Energy Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 14, 2012 Correspondence dated February 11, 2013 File No. 001-32974 Ladies and Gentlemen: Uranerz Energy Corporation (the “Company”) hereby respectfully submits this letter in response to the staff’s comments set forth in the staff’s letter, dated February 22, 2013, regarding the Company’s above-referenced Annual Report on Form 10-K for the fiscal year ended December 31, 2011, as filed with the Securities and Exchange Commission (“SEC”) on March 14, 2012 (the “Annual Report”). For your convenience, the staff’s comments in its most recent letter of February 22, 2013 are included below and we have ordered our responses accordingly. Our responses are as follows: Form 10-K for the fiscal year ended December 31, 2011 Item 1. Description of Business, page 5 Staff Comment No. 1 Please explain the use of the term “commercial production” or remove it from your disclosure. As a company without a proven or probable reserve you must be in the exploration stage pursuant to Section (a)(4)(i) of Industry Guide 7. Company Response: In future filings, we will remove the term “commercial production” from our disclosure unless such disclosure relates to our development or production of proven and probable reserves under Industry Guide 7. - 2 - Staff Comment No. 2 Please revise to remove estimates of production tonnages that are based on mineral resources. In this regard we note your reference to 600,000 to 1,100,000 pounds per year of uranium. Company Response: In our future filings, we will remove estimates of production tonnages which are based on mineral resources and not proven and probable reserves under Industry Guide 7. Notes to the Consolidated Financial Statements, page F-8 4. Construction in Progress, page F-11 Staff Comment No. 3 We have considered your response to prior comment 3, noting your conclusion that the costs incurred for your processing facility are capitalized under the provisions of CON 6 and ASC 360 based on your assertion that these costs were incurred for probable future economic benefits. We do not agree with your position that these costs are recoverable through processing of uranium enriched solution obtained from your properties because you do not have proven or probable reserves established on your properties. We believe the future economic benefits are uncertain when you do not have proven and probable mineral reserves established. We also note your consideration to recover the processing facility costs through providing processing services to other mining companies, sale of the facility to a 3rd party, or a combination of these alternatives. To demonstrate your ability to recover the processing facility costs through alternative future use, please provide us with your detailed internal analysis of the expected proceeds and associated costs from each of the alternative future use considered. In your response, please provide contracts, letters of intention, or other compelling evidence to support your assumptions. Company Response: In considering our capitalization policies of our property and equipment under ASC 360, we have relied on the following relevant information to demonstrate our reasonable expectation of our ability to recover the property and equipment costs. Our primary business plans do not reflect cash flows that could be earned from alternative scenarios and uses for the facility, such as by toll processing for other mining entities, and we do not have executed contracts or letters of intent in relation to such activities to generate cash. However, we are of the viewthat alternative productive uses exist that provide more than a reasonable expectation that our processing facility installed on-site will generate probable future economic benefits even if our recovered resources do not ultimately meet our expectations. Our assessment of the market for processing facilities is based on an accumulation of public information related to common business practices for other uranium mining companies, other observable transactions in the Powder River Basin, the development and recovery rates for uranium expected within the Powder River Basin generally, published market conditions related to uranium demand and development, and our knowledge of similar arrangements executed or negotiated within the Powder River Basin.Taken together we believe that these factors illustrate a market for both the sale of our plant and the use of our plant as a toll processor for uranium.We also believe that these factors indicate that this market would support the recovery of costs incurred to construct the plant regardless of whether we are able to recover those costs from the processing of our own products. USA OPERATIONS CANADA OPERATIONS NYSE MKT: URZ P.O. Box 50850 T: Suite 1410 T: Toronto Stock Exchange: URZ 1701 East E Street F: 800 West Pender Street
